DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 17/030,654 filed on September 24, 2020. Claims 1-19 are subject to examination.

Claim Objections
3.	Claims 1-19 are objected to because of the following informalities:
	in claim 1, line 3 “using” should be replaced with “utilizing”, line 6 “using” should be replaced with “utilizing”, line 9 “using” should be replaced with “utilizing”, line 13 “using” should be replaced with “utilizing” and line 3 “uses” should be replaced with “utilizes”;
	in claim 7, line 12 “using” should be replaced with “utilizing” and line 18 “a current source” should be replaced with “the current source”;
in claim 9, line 3 “using” should be replaced with “utilizing”, line 6 “using” should be replaced with “utilizing”, line 13 “using” should be replaced with “utilizing”, line 17 “using” should be replaced with “utilizing” and line 18 “uses” should be replaced with “utilizes”; and
	in claim 17, line 12 “using” should be replaced with “utilizing” and line 18 “a current source” should be replaced with “the current source”.
Appropriate correction is required. Regarding claims 2-6, 8, 10-16 and 18-19 are objected to as being dependent on objected claims.

Claim Interpretations

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. –An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a pre-driver (i.e., Figure 1: 100 & Figures 2-3: 10 and 12), a main driver (i.e., Figure 1: 200 & Figures 4-7: 200) in claims 1 & 9 and a pre-emphasis driver (i.e., Figure 1: 300 & Figures 5-7: 300) in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim 

Reason for Allowance
6.	Regarding claims 1 & 9, Oh (US 9,647,666 B1) teaches a pre-driver (Figure 1, Block 210 “Pre-Driver”) and a main driver (Figure 1, Block 220 “Main-Driver”). Jagannathan (US 10,734,974 B1) teaches a main driver (Figure 1, Elements: 142, 148, 150, 152, 154 & 158) and a pre-emphasis driver (Figure 1, Elements: 144, 146, 160 & 162). Groen (US 6,975,132 B2) teaches a pre-driver (Figure 8, Blocks 216 & 218 “Pre-Driver”) and a pre-emphasis driver (Figure 8, Block 214 “Pre-Emphasis Current Driver”).
	However, prior art of record fails to disclose a “pre-driver”, “main driver” and “pre-emphasis driver” as claimed in “combination” with “the corresponding structure, material or act described in the Applicant’s specification as performing the entire claimed function and [or] equivalents thereof” where applicable under 35 U.S.C 112(f).
 
Conclusion
7.	This application is in condition for allowance except for the following formal matters: 
The objections set forth above of this Office Action must be overcome.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO MONTHS from the mailing date of this letter.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M ALI whose telephone number is (571) 270-1639.  The Examiner can normally be reached on Monday-Thursday between 8:30AM to 3:30PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633